Citation Nr: 1440512	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from November 1990 to June 1991, including in support of Operation Desert Storm.  Additionally, he served in the Air Force Reserves from March 1974 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified via videoconference before the undersigned in January 2013.  A transcript of the hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise.  Specifically, in his duties as an air transportation supervisor and cargo specialist, he was regularly exposed to aircraft engine noise.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  There is no evidence to the contrary and these duties are consistent with the military occupational specialty shown in his personnel records.  The Board finds that the Veteran was exposed to excessive noise in service.  

The medical evidence of record confirms a current diagnosis of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In VA and private treatment records, lay statements, hearing testimony, and at his VA examination, the Veteran stated that his tinnitus began in 1991 shortly after his active duty in Desert Storm and continues to the present.  He has consistently reported that he has not had any significant noise exposure in his post-service hobbies, occupation, or leisure activities.  He is competent to report these symptoms and activities and the Board finds him credible, as his reports have been consistent and there is no evidence to the contrary.

The March 2008 VA examiner diagnosed tinnitus, noting the Veteran's report that he had experienced a constant buzzing sound in both ears beginning within a year of his return from active duty in support of Operation Desert Storm.  However, he opined that the tinnitus is less likely than not related to service because the Veteran's service treatment records (STRs) are negative for complaint, diagnosis, or treatment of tinnitus.  Contrary to the examiner's statement, the STRs contain multiple Reports of Medical History in which the Veteran reported ear trouble.  Moreover, the lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The examiner failed to explain why he discounted the Veteran's competent, consistent, and credible reports of tinnitus since 1991.  Thus, this opinion is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In January 2013 the Veteran submitted an examination report and medical opinion from private physician Dr. R, who treated the Veteran in April 2012.  After reviewing the claims file, Dr. R opined that the Veteran's tinnitus is at least as likely as not related to military noise exposure.  He noted an onset of tinnitus after returning from Desert Storm and explained that the Veteran has not had any other significant noise exposure in his hobbies, occupation, or leisure activities that might cause tinnitus.  The Board finds this opinion probative.

Tinnitus is not among the chronic disabilities listed in 38 C.F.R. § 3.309(a) and may not be established based on continuity of symptomatology; however, the claim may be established if it is found that the disability had its onset in or is related to service or an event of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the probative medical and lay evidence of record supports a finding that the Veteran has experienced tinnitus since service, caused by excessive in-service noise exposure.  Thus, service connection is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


